WiNsnow, J.
It is very plain by the terms of the order to show cause that this is a proceeding seeking to punish a party to an action, under subd. 3, sec. 3477, Stats. (1898), for disobedience of a lawful order of the court. Such a pro-needing is brought for the primary purpose of protecting the rights' of the opposite party, and is a civil proceeding. Where .it is desired to punish an act as a criminal contempt, the proceeding should be brought in the name of the state, under sec. 2565 ei seq., Stats. (1898). This was clearly pointed out in Emerson v. Huss, 127 Wis. 215, 106 N. W. 518. The latter proceeding is primarily for the purpose of vindicating the dignity of the court and enforcing respect for its authority. There are doubtless some acts which are civil as well as criminal contempts. The wilful disobedience of an order of the court by a party to the action would seem to be such an act if the fights or remedies of the opposing party are injured or prejudiced thereby. See subd. 3, sec. 2565, and subd. 3, sec. 3477, Stats. (1898). In such case the form in which the proceeding is brought will necessarily determine its character. If. the proceeding is brought and prosecuted in the name of the state, it should be held to be a criminal proceeding, under sec. 2565, sufra. If, however, as in the present case, it be entitled in the civil action in which the alleged violated order was made and charges injury to the rights or remedies of the opposing party by reason of the violation, it is plainly a civil proceeding, under sec. 3477, sufra, brought primarily in the interest of the aggrieved party. The proceeding before us was therefore a civil proceeding, and hence an appeal lies from the final order.
*591The appeal, however, brings before us only the question of fact, namely, whether it was proven that the respondent violated the injunctional order. We are not concerned with “the much-debated question whether there may lawfully be peaceful picketing to carry out the purposes of a strike. The injunctional order in question was very broad and sweeping in its terms, and not only prohibited all picketing which •should intimidate or obstruct plaintiff’s employees, but also prohibited the doing of any act tending or intended to compel the plaintiff to operate its factory or employ or discharge workmen in the manner or upon the terms demanded by the union. The order in question may have been too broad, but it was within the jurisdiction of the commissioner, and if ■erroneous the remedy was by motion to modify its terms, not by disregarding them. The orders of a court having jurisdiction must be obeyed. If they can with impunity be disregarded they should never be made. A court which makes such orders can give no good reason for its existence. It should be abolished. It is not a court in any true sense •of the term.
The question whether the respondent disobeyed this sweeping injunctional order is not open to doubt under the respondent’s own evidence. It is true that he denies that he .•at any time interfered with plaintiff’s employees, or called them names, or endeavored to dissuade them from working for the plaintiff or to coerce them; but he admits that he continuously picketed the plaintiff’s premises with other strikers from the time of the making of the injunctional' order until the commencement of the contempt proceedings, and that this was done in "pursuance of the strike, in furtherance of its purposes, and under the direction of the strike leaders. He further testified as follows:
“A strike is carried on by me and those associated with me to compel the employers to take us and those associated with us back on the terms proposed by our committee, and *592that is wbat I bave been working for right along, and every act I have done has been for that purpose. I understand every act done by the other members of the union and the strikers is done for that purpose. Q. And you understand, do you not, that if' you and those associated with you can prevent handy men and your union from going to work in the. foundry you win the strike, don’t you? A. Tes, sir; that is what all of us were trying to do. All of us were engaged in that, and-whatever any of us did, as far as I know, was done toward the accomplishment of that end.”
Here is a distinct and unmistakable admission that the picketing which he did was intended to compel the plaintiff to accede to the demands of the union and conduct its business in the manner which the union prescribed. This was precisely what the in junctional order commanded him not to do, in practically so many words. Whether the order was not too sweeping in its terms we do not decide. The question is not before us. While it stood it was respondent’s duty to obey it. If he thought it too broad he should have moved to modify it.
The fact of the respondent’s violation of the injunctional order being undisputedly shown by his own evidence, it is evident that the court’s finding that he had not violated the order is erroneous. We construe this finding to mean that the court believed the respondent’s testimony to the effect that he had committed no act of violence or abuse, but had simply done peaceful picketing. We are unable to say that this conclusion is against the clear preponderance of the evidence, and hence we accept it as a fact. No actual money loss was shown as the result of the respondent’s acts. Hence no indemnification should have been adjudged, but simply a fine under sec. 3490, Stats. (1898). In view of the conclusion of the trial court as to overt acts of violence or abuse we think the fine should not be large, but should be fixed at what may be called practically a nominal sum, i. e. $10, together with the costs and expenses of the proceedings.
*593By the Oourt. — Order reversed, and proceeding remanded witb directions to enter an order adjudging tbe defendant guilty of contempt and imposing a fine in accordance witb tbe statute and as in tbis opinion indicated.